             Case 1:18-cv-11617-PKC Document 82 Filed 09/21/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 Carlos Domenech Zornoza,

                                 Plaintiff,
                                                                No. 18-cv-11617-PKC

         - against -                                   CIVIL CASE MANAGEMENT PLAN
                                                          AND SCHEDULING ORDER

 TerraForm Global, Inc., et al.,

                                 Defendants.


       This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Rule 26(f)(3), Fed. R. Civ. P.

1.      All parties do not consent to conducting all further proceedings before a Magistrate Judge,
        including motions and trial. 28 U.S.C. § 636(c).

2.      This case is to be tried to a jury.

3.      Amended pleadings may not be filed and additional parties may not be joined except with
        leave of the Court. Any motion to amend or to join additional parties shall be filed within
        thirty (30) days from the date of this Order.

4.      Initial disclosures pursuant to Rule 26(a)(1) Fed. R. Civ. P., shall be served not later than
        October 13, 2020.

5.      All fact discovery shall be completed no later than: June 21, 2021.

6.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
        Procedure and the Local Rules of the Southern District of New York, and in coordination
        with the discovery that is taking place in this multi-district litigation (the “MDL”). The
        following interim deadlines may be extended by the written consent of all parties without
        application to the Court, provided that all fact discovery is completed by the date set forth
        in paragraph 5 above:

        a.       Initial requests for production of documents to be served by: October 30, 2020.

        b.       Initial Interrogatories, subject to local rule, to be served by: October 30, 2020.

        c.       Depositions to be completed by: June 21, 2021.



57060652 v1
           Case 1:18-cv-11617-PKC Document 82 Filed 09/21/20 Page 2 of 4




      d.       Requests to Admit to be served no later than: April 30, 2021.

7.    a.       All expert discovery shall be completed no later than: September 21, 2021.

      b.       No later than thirty (30) days prior to the date in paragraph 5, i.e., the completion
               of all fact discovery, the parties shall meet and confer on a schedule for expert
               disclosures, including reports, production of underlying documents and
               depositions, provided that (i) expert report(s) of the party with the burden of proof
               shall be due before those of the opposing party’s expert(s); and (ii) all expert
               discovery shall be completed by the date set forth in paragraph 7(a).

8.    All motions and applications shall be governed by the Court’s Individual Practices,
      including pre-motion conference requirements, except that motions in limine may be made
      without a premotion conference on the schedule set forth in paragraph 11. Pursuant to the
      authority of Rule 16(c)(2), Fed. R. Civ. P., any motion for summary judgment will be
      deemed untimely unless a Pre-Motion Letter relating thereto is filed no later than fourteen
      (14) days after the date set by the Court for the close of expert discovery.

9.    All counsel must meet face-to-face for at least one hour to discuss settlement within
      fourteen (14) days after the close of fact discovery.

10.
      a.       Counsel for the parties have discussed an informal exchange of information in aid
               of an early settlement of this case and have agreed upon the following:

               The parties agree that no such information need be disclosed at this time.

      b.       Counsel for the parties have discussed the use of the following alternate dispute
               resolution mechanisms for use in this case: (i) a settlement conference before a
               Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or (iii)
               retention of a privately retained mediator. Counsel for the parties propose the
               following alternate dispute resolution mechanism for this case:

               The parties have already participated in an unsuccessful mediation before a
               private mediator. However, the parties remain open to the possibility of further
               settlement discussions.

      c.       Counsel for the parties recommend that the alternate dispute resolution mechanism
               designated in paragraph b, be employed at the following point in the case:

               After the close of fact discovery.

      d.       The use of any alternative dispute resolution mechanism does not stay or modify
               any date in this Order.



                                                    2
           Case 1:18-cv-11617-PKC Document 82 Filed 09/21/20 Page 3 of 4




11.      The Final Pretrial Submission Date is thirty (30) days after the close of fact and expert
         discovery (whichever is later). By the Final Pretrial Submission Date, the parties shall
         submit a Joint Pretrial Order prepared in accordance with the undersigned’s Individual
         Practices and Rule 26(a)(3), Fed. R. Civ. P. Any motions in limine shall be filed after the
         close of discovery but sufficiently before the Final Pretrial Submission Date to allow all
         briefing by all parties by the Final Pretrial Submission date; the Pre-Motion Letter
         requirement is waived for any such motion in limine. If this action is to be tried before a
         jury, proposed voir dire, jury instructions and verdict form shall also be filed by the Final
         Pretrial Submission Date. Counsel are required to meet and confer on a joint submission
         of proposed jury instructions and verdict form, noting any points of disagreement in the
         joint submission. Jury instructions may not be submitted after the Final Pretrial
         Submission Date, unless they meet the standard of Rule 51(a)(2)(A), Fed. R. Civ. P. If the
         action is to be tried to the Court, all “Final Pretrial Submissions (Non-Jury)” described in
         the Judge’s Individual Practices (at ¶6.D) shall be filed by the Final Submission Date with
         the schedule for each party’s submission to be agreed upon by the parties.

12.      Counsel for the parties have conferred and their present best estimate of the length of trial
         is: Upon the completion of pretrial proceedings in this District, this case will be
         remanded for trial by the MDL Panel to the District of Maryland.

13.      The parties would like to discuss with the Court the applicability of the provisions in
         paragraph 8 regarding motions in limine and the provisions of paragraph 11, in light of
         the MDL posture of this case.

‘’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’’

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling
Order of this Court in accordance with Rule 16(b), Fed. R. Civ. P.

14.      [Other provisions included by Court.]


Because of the ability to use discovery and depositions previously taken in the MDL, the Court
does not anticipate any extension of this discovery schedule for any reason.




15.      The next Case Management Conference is scheduled for July 7, 2021 at 11 a.m.


                                                         3
         Case 1:18-cv-11617-PKC Document 82 Filed 09/21/20 Page 4 of 4




        This ORDER may not be modified or the dates herein extended, except by further Order
of this Court for good cause shown. Any application to modify or extend the dates herein (except
as noted in paragraph 6) shall be made in a written application in accordance with paragraph 1(C)
of the Court’s Individual Practices and shall be made no less than five (5) days prior to the
expiration of the date sought to be extended.




Dated: New York, New York
       September 21, 2020




                                               4
